COOPER, District Judge.
Plaintiff sues the defendants alleging that defendants Compania Azucarera del Toa and Central Vannina are indebted to him for overtime from November 1, 1938, to October 27, 1939. His basic salary during that period is alleged to be $15 for the Compania Azucarera del Toa and $5 per week for Central Vannina. That the defendants Compania Azucarera del Toa and Central San Jose are due plaintiff for overtime for the period beginning October 28, 1939, to October 22, 1945, at a salary of $20 per week for part of said time and $25 for the period August, 1943, to October, 1945. He alleges that he worked 63 hours during each week from October 28, 1939, to October, 1945.
The defendants answered the amended complaint and while admitting plaintiff’s employment for the period stated in the complaint and also admitting the amount of his salary alleged in the complaint and his coverage by the Fair Labor Standards Act, 29 U.S.C.A. § 201 et seq., deny that he worked for either defendant sixty three (63) hours per week. Defendants admit that plaintiff did work some overtime if his employment was a joint one.
Findings of Fact
I.
Plaintiff was employed by defendants Compania Azucarera del Toa and Central Vannina for the period November 1, 1938, to October 27, 1939, at a salary of $20 per week; $15 to be paid by Compania Azuca-rera del Toa and $5 to be paid by Central Vannina.
II.
Plaintiff worked during each week of his employment by all defendants, six (6) hours overtime from which there should be deducted 54 days when plaintiff was ill during the year 1940 and 20 half days during 1942. He also worked for the defendants Compania Azucarera del Toa and Central San Jose, Inc., from October 28, 1939, to October 22, 1945.
III.
Plaintiff is entitled to receive for overtime worked for the first period of his employment by Compania Azucarera del Toa and Central Vannina, the sum of $67.-60 and from Compania Azucarera del Toa and Central San Jose $346.92, plus an equal amount as liquidated damages as to each.
Conclusions of Law
Plaintiff’s employment by all defendants was joint and each of the defend*347ants is liable for overtime compensation due. Plaintiff’s employment brings him within the coverage of the Fair Labor Standards Act.
Any liability of defendant Central Vannina is barred by the Statute of Limitation. This does not affect the liability of its co-defendant Compañía Azucarera del Toa.
A judgment in accordance with the findings will be entered against the defendants together with costs of this action. Plaintiff’s attorney is allowed a fee of $200.